        Case 2:19-cv-00276-WB Document 196 Filed 05/18/21 Page 1 of 5




                        UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE INJECTAFER PRODUCTS                             NO. 2:19-cv-00276
 LIABILITY LITIGATION

 This Document Relates To:

      All Cases




                         CASE MANAGEMENT ORDER NO. 1

       The Court, having found pretrial consolidation for cases alleging product liability

claims related to the use of Injectafer (“Consolidated Cases”) pursuant to Federal Rule of

Civil Procedure Rule 42(a)(2) appropriate, enters this Case Management Order (CMO)

No. 1 to establish procedures applicable to all Consolidated Cases. This Order

supplements, and does not change, the procedures outlined in the Court’s consolidation

order (Dkt. No. 186), including the general discovery deadline and Group 1 case-specific

scheduling order deadlines. It is hereby ORDERED that:

       1.     APPLICABILITY

       This Order shall govern the practice and procedure in all Consolidated Cases

originally filed or to be filed in this Court and those cases which have been or will be

transferred or removed to this Court. The Court may modify the Order as deemed

necessary. Provisions related to generally applicable orders and general discovery

(including document production and depositions) recognize the amount of work the

Parties have accomplished to date and promote efficiencies within the Consolidated

Cases. Nothing herein prevents a party from seeking leave to amend, for good cause

shown, those or other provisions in this Order in the future.

                                             1
         Case 2:19-cv-00276-WB Document 196 Filed 05/18/21 Page 2 of 5




       2.      APPEARANCES

       Counsel who are not admitted to practice in the United States District Court for the

Eastern District of Pennsylvania must file an application to be admitted pro hac vice, which

shall be filed and docketed only in the lead case, No. 2:19-cv-00276. Counsel admitted

pro hac vice are required to register for this District’s CM/ECF system.

       The Order granting or denying the pro hac vice application shall be applicable to

all Consolidated Cases, and counsel who have been admitted pro hac vice in the lead

case are deemed admitted pro hac vice in all Consolidated Cases; however, this provision

shall not result in an appearance by pro hac vice counsel on behalf of any Defendant that

has not appeared.

       3.      SERVICE OF COMPLAINTS

       To eliminate disputes about service of process and to reduce the expense of such

service, Defendants American Regent, Inc., Daiichi Sankyo, Inc., Daiichi Sankyo U.S.

Holdings, Inc., and Vifor (International) AG have agreed to waive service of process for

claims filed in federal court that fall within the scope of the In re Injectafer Product Liability

Litigation, subject to the provisions of Fed. Rule Civ. Proc. Rule 4(d). Newly filed

complaints, notices of lawsuit, and requests to waive service of summons will be accepted

via electronic mail as follows:

       For American Regent, Inc. (f/k/a Luitpold Pharmaceuticals, Inc.), Adrienne
       Hollander: FCMlitigation@americanregent.com , with copy to
       Randall.Christian@bowmanandbrooke.com.

       For Daiichi Sankyo, Inc. and Daiichi Sankyo U.S. Holdings, Amy Todd Klug:
       fcmcomplaints@dsi.com , with copy to Randall.Christian@bowmanandbrooke.com.

       For Vifor International AG, Heidi Levine: hlevine@sidley.com. Ms. Levine is not
       authorized to accept service for any other Vifor corporate entity.



                                                2
         Case 2:19-cv-00276-WB Document 196 Filed 05/18/21 Page 3 of 5




       4.     COMPLETION OF CIVIL COVER SHEETS AND DESIGNATION FORMS

       In order to avoid any administrative inconvenience, counsel who file any new

individual action in this District shall designate the action as related to Case No. 2:19-cv-

00276 and list the undersigned judge on the Civil Cover Sheet and Designation Form.

       5.     RULE 7.1 DISCLOSURES

       A Defendant’s Disclosure Statement pursuant to Federal Rules of Civil Procedure

Rule 7.1 filed in in the lead case, No. 2:19-cv-00276 is deemed filed in all Consolidated

cases in which that Defendant has entered an appearance.

       6.     DISCOVERY

              a.     General. All discovery requests and responses are subject to the

       requirements of Fed. R. Civ. P. 26(b)(1), 26 (b)(2), and 26(g).

              b.     Protective Order and Electronically Stored Information (ESI)

       Protocol. All Consolidated Cases, including those filed after the joint motion for

       consolidation and the entry of the Court’s consolidation Order, dated March 2,

       2021, and those filed after the date of this Order, shall be governed by the

       Stipulated Protective Order entered on October 18, 2019, in the Crockett, 2:19-cv-

       00276, Atkinson, 2:19-cv-00277, Turkoski, 2:19-cv-00981, and Krueger, 2:19-cv-

       00984 cases (Crockett Doc. no. 80) and the Order Governing Electronic Discovery

       entered in the same cases on December 16, 2019 (Crockett Doc. no. 94).

              c.     Discovery Applicable to all Consolidated Cases. To date,

       document production has been advancing cooperatively and on a rolling basis,

       with additional productions expected. The responses, documents, and privilege

       logs that have been or will be produced by the Defendants will be deemed



                                             3
         Case 2:19-cv-00276-WB Document 196 Filed 05/18/21 Page 4 of 5




       produced in all Consolidated Cases pursuant to paragraph b. Plaintiffs’ counsel

       shall sign the Stipulated Protective Order before obtaining access to these

       materials.

              d.     Initial Disclosures. In light of the consolidation, the parties in all

       cases currently pending or to be filed in the future are relieved of the responsibility

       to provide initial disclosures under Federal Rules of Civil Procedure Rule 26(a)(1).

              e.     Written Discovery -- Plaintiff Profile Form (PPF) and Defendant

       Fact Sheet (DFS). Proposed PPF and DFS shall be submitted to the Court, along

       with a proposed Order or Orders detailing the PPF and DFS discovery process by

       May 28, 2021.

       7.     DEPOSITIONS

       A deposition that is generally applicable shall be deemed noticed in all

Consolidated Cases when the procedure regarding captions in the Court’s Order for

pretrial consolidation (Dkt. no. 186) is followed. It is not necessary to serve cross-notices

within in Consolidated Cases. Generally applicable depositions taken prior to the entry

of the Court’s Order for pretrial consolidation are deemed taken in all Consolidated Cases

including those filed after the depositions were taken, and those filed after the date of this

Order. Consistent with the language in Section 1, nothing in this section is intended to

preclude a litigant from moving this Court or coming to an agreement with Defense

counsel to take additional discovery of an individual whose deposition has already been

completed should circumstances warrant it.

       Counsel who represent a party in both the Consolidated Cases and in cases

alleging product liability claims due to Injectafer that are pending in another federal or



                                              4
        Case 2:19-cv-00276-WB Document 196 Filed 05/18/21 Page 5 of 5




state court, including the Philadelphia Court of Common Pleas, shall coordinate so that

generally applicable depositions are completed as efficiently as possible and a deponent

may be deposed once, unless the deponent has been identified as a corporate

representative by Defendant(s), the parties otherwise agree, or the Court grants an

exception.

      8.     BELLWETHER SELECTION PROCESS AND SCHEDULING

      The parties shall meet and confer regarding the process for a bellwether selection

and scheduling orders for a bellwether pool of Consolidated Cases and submit a

Proposed Order or Orders to this Court by May 28, 2021.

         May 17, 2021
Dated: ______________________



                                               BY THE COURT:


                                                /s/ Wendy Beetlestone, J.

                                               WENDY BEETLESTONE, J.




                                           5
